t c summary opinion united_states tax_court andrea fabiana orellana petitioner v commissioner of internal revenue respondent docket no 8950-08s filed date andrea fabiana orellana pro_se loren b mark for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure petitioner concedes that although her form 1040a u s individual_income_tax_return for and her form_1040 u s individual_income_tax_return for reflected her filing_status as single petitioner’s proper filing_status for both years is married_filing_separately the issues remaining for decision1 are whether petitioner a had unreported income from ebay2 sales in and b is entitled to deduct purchases and claim expenses in connection with her ebay sales activity in excess of amounts respondent allowed and c is liable for accuracy-related_penalties for and under sec_6662 1adjustments to petitioner’s itemized_deductions student_loan interest deductions self-employment_tax deductions and self-employment taxes are computational and will be resolved consistent with the court’s decision see sec_67 sec_221 sec_164 sec_1401 2petitioner described ebay as an online auction site where buyers and sellers can come together background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioner resided in california when the petition was filed petitioner was married to roberto r nadres in march of and remained married to him throughout and petitioner has been employed by the internal_revenue_service irs since during the years at issue and at the time of trial petitioner was employed as a revenue_officer because of an allegation that petitioner was selling items on ebay without reporting income from the sales petitioner became the subject of a criminal investigation during as the criminal investigators were unable to establish with sufficient proof for criminal prosecution petitioner’s cost of goods for the items sold on ebay the criminal case was closed petitioner’s case was then referred for civil consideration i examination of the returns respondent performed an employee examination of petitioner’s federal_income_tax returns for and in the person of tax compliance officer pamela brooks tco brooks for the years under examination petitioner earned wages from her position as a revenue_officer with the irs and those wages were reported on her returns petitioner has used ebay since between and petitioner was involved in over big_number ebay transactions during all or part of the tax years at issue petitioner sold items under several ebay user ids including ambassgwf andreafo askme12go and blacktheripper petitioner reported no income or expenses from her ebay transactions on her federal_income_tax returns for the years at issue in an effort to verify petitioner’s income for both years tco brooks performed a bank_deposits analysis bda using bank records she had obtained through summonse sec_4 issued to washington mutual bank brokerage account records with sharebuilder securities corporation and some paypal5 records the bda indicated that petitioner had unreported gross_receipts for both years using the bank_deposits method tco brooks determined that petitioner had unreported income of dollar_figure in and dollar_figure in petitioner requested that her case be forwarded to the appeals_office 3according to petitioner this screen name was used after 4see sec_7602 the secretary is authorized to summon persons to produce books papers or other data that may be relevant to the determination of the accuracy of a tax_return of a taxpayer 5paypal is an internet business wholly owned by ebay inc petitioner described paypal as an online escrow company a seller can be assured that if he sends an article to a buyer the buyer has deposited money in the account that will be sent to the seller upon receipt of the article by the buyer both years at issue were forwarded to the appeals_office after reviewing the files in petitioner’s case the appeals_office prepared its own version of a bda and issued the statutory_notice_of_deficiency determining unreported income of dollar_figure for and dollar_figure for ii preparation for trial petitioner’s case was subsequently assigned to respondent’s counsel for trial preparation respondent’s counsel enlisted the assistance of crystal young a special enforcement program revenue_agent ra the ra reviewed the administrative file and the previous bda as well as the returns for both years there were some ebay and paypal records in the file but they were incomplete consisting of records of about sales showing primarily sales that had been refunded or reversed a informal_discovery petitioner hired an attorney who represented her during a settlement conference her counsel advised her to prepare a list of expenses and to provide what documents she might have to verify her list petitioner provided her attorney with some ledgers worksheets and a certain amount of documents to back those up at the meeting attended by respondent’s counsel and the ra petitioner’s attorney presented petitioner’s summary of expenses and other documents respondent had not yet obtained any records from ebay paypal petitioner’s counsel provided an explanation of some items that petitioner thought were nontaxable deposits but did not provide any documents to support those contentions because petitioner did not maintain any records of her purchases and sales of items on ebay respondent subpoenaed records pertaining to petitioner from ebay paypal the company complied with respondent’s subpoena by producing voluminous duplicates of reports and records maintained by ebay paypal pertaining to petitioner under the names andrea fabiana orellana andrea orellana nadres and andrea nadres the records were for and under the ebay user ids ambassgwf andreafo and askme12go the ra’s examination of the paypal records resulted in a determination that petitioner had approximately big_number ebay sales in and in the ra used the paypal records supplied by ebay paypal for her analysis because the company keeps paypal records for a longer period of time than ebay records b trial calendar after the case was called at the trial calendar respondent’s counsel and the ra met with petitioner for the first time a paralegal for respondent was also present as a result of discussing whether certain items were taxable or nontaxable 6no records were provided for petitioner under the user name blacktheripper the ra determined that there were additional nontaxable items that should be subtracted from the unexplained deposits of the bda during the meeting petitioner provided some additional documents including some copies of canceled checks petitioner also presented a summary of items that she said were expenses for the ra attempted to evaluate whether the checks and other documents were evidence of business_expenses but without petitioner’s assistance at some point petitioner left the meeting the ra was unable to make a determination that they were valid business_expenses after a review using the records and other information at her disposal including the ebay paypal records produced in response to the subpoena the ra prepared yet another bda which changed the income computation for both years she lowered the unexplained deposits of the bda in both years by subtracting some deposits the bda’s unexplained deposits were reduced where the records of the paypal account showed funds that were transferred from paypal to petitioner’s bank accounts the ra’s analysis of the ebay paypal records resulted in a decrease of the bda income but enabled her to determine specific items of unreported gross_receipts as shown by the individual items of sales proceeds deposited into petitioner’s paypal account for the ra determined that there were unidentified bank_deposits of dollar_figure and unreported adjusted gross_receipts from ebay paypal of dollar_figure for a total of dollar_figure of unreported income for the ra determined that there were unidentified bank_deposits of dollar_figure and adjusted gross_receipts from ebay paypal of dollar_figure for a total of dollar_figure of unreported income discussion sec_6214 provides that this court shall have jurisdiction to redetermine the correct amount of the deficiency even if the amount so redetermined is greater than the amount determined by the commissioner in the notice_of_deficiency if the commissioner asserts a claim at or before the hearing or rehearing consistent with the general mandate of sec_6214 this court generally will only exercise its jurisdiction over an increased deficiency where the matter is properly pleaded see 81_tc_260 affd 738_f2d_67 2d cir 64_tc_989 rule b however provides that when an issue not raised in the pleadings is tried with the express or implied consent of the parties that issue is treated in all respects as if it had been raised in the pleadings thus where the commissioner raises an issue that could result in an increased deficiency without formally amending 7there was no reduction in gross_receipts to account for petitioner’s basis if any because there was no evidence with which to tie petitioner’s purchases to her sales his pleading and that issue is tried with the taxpayer’s express or implied consent the requirement in sec_6214 that the commissioner make a claim for the increased deficiency is satisfied see 91_tc_88 at trial respondent asserted a claim for an amount greater than that stated in the notice_of_deficiency for the proposed increase is due to respondent’s use of subpoenaed ebay paypal records in a hybrid method of computing unreported income use of the ebay paypal records resulted in a decrease in the deficiency respondent sought for petitioner argued that she had attempted to obtain records of her sales from ebay but was unaware that she could have subpoenaed them petitioner’s objection to respondent’s use of the paypal records was that the records did not include all of her ebay transactions under the foregoing circumstances we do not believe petitioner was either surprised or disadvantaged by respondent’s claim that petitioner is liable for an increased deficiency for thus the court concludes that respondent has asserted a claim for an increased deficiency as required by sec_6214 taxpayers generally bear the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 however the commissioner bears the burden_of_proof in respect of any new_matter or increases in deficiency rule a 99_tc_466 n the resolution of the remaining issues does not depend on which party has the burden_of_proof the court resolves those issues on the preponderance_of_the_evidence in the record therefore sec_7491 does not apply i reconstruction of gross_income sec_6001 requires a taxpayer to maintain sufficient records to allow for the determination of the taxpayer’s correct_tax liability 92_tc_661 if a taxpayer fails to maintain or does not produce adequate books_and_records the commissioner is authorized to reconstruct the taxpayer’s income sec_446 petzoldt v commissioner supra pincite indirect methods may be used for this purpose 348_us_121 the commissioner’s reconstruction need only be reasonable in the light of all the surrounding facts and circumstances petzoldt v commissioner supra pincite 54_tc_1530 a bank_deposits petitioner argues that she did not consider herself to be in business and therefore did not think she was required to 8there is no dispute that petitioner received gross_receipts from ebay sales see lawson v commissioner tcmemo_2009_147 n maintain records to account for the gross_receipts from her online sales the court therefore finds that it was reasonable for respondent to use an indirect method the bank_deposits method to aid in reconstructing petitioner’s income for and bank_deposits constitute prima facie evidence of income 87_tc_74 the bank_deposits method of determining income assumes that all the money deposited into a taxpayer’s bank accounts during a specific period constitutes gross_income 335_f2d_671 5th cir the commissioner however must take into account any nontaxable source or deductible expense of which it has knowledge id the method employed is not invalidated even if the calculations of the commissioner are not completely correct 96_tc_858 affd 959_f2d_16 2d cir as part of her bda for each year at issue the ra created summaries of nontaxable deposits as identified by petitioner and allowed by respondent and nontaxable deposits as identified by petitioner and not allowed by respondent among the items not allowed by respondent were certain checks written to petitioner by her father victorino o orellana and deposited into petitioner’s account petitioner produced a copy of a canceled check from her father in the amount of dollar_figure which petitioner claimed was a wedding present and copies of a series of six small checks totaling dollar_figure that petitioner represented to be payments to her for telephone service she shared with her father and brother petitioner’s father was called as a witness and credibly testified9 that the dollar_figure check written to petitioner in date was a wedding gift and that the smaller checks represent his share of a bill for telephone service he shared with his son and his daughter petitioner the court therefore finds that the check for dollar_figure and the six checks totaling dollar_figure deposited in represent nontaxable deposits that reduce the unexplained bank_deposits of petitioner for that year petitioner introduced at trial a document chart that purports to be a summary of bank statement deposits expenses for and the summary does not identify the bank account to which the listed deposits were made includes no receipts or other documentation for the listed expenses purchases and sales and provides no explanation as to how the nontaxable amounts were computed petitioner explained that the documents she used to prepare the chart were lost after they were presented to respondent at the settlement conference the court finds that petitioner other than with respect to the previously discussed checks written by her father has not 9the court notes that petitioner’s father having observed petitioner’s internet activity described ebay as a business that you do of purchases and sales on the computer shown sufficient evidence from which the court can determine that respondent’s bank_deposits analyses are in error b specific items of income in addition to unexplained deposits to her bank accounts respondent has determined from ebay paypal records that petitioner had substantial gross_receipts from sales of items on the internet respondent was able to identify and eliminate from petitioner’s bank_deposits transfers of funds from her pay pal account to her bank accounts ii petitioner’s arguments with respect to respondent’s determinations petitioner makes the following observations the determinations are inaccurate because the records respondent obtained are incomplete in that the paypal payment records do not reflect all of her ebay sales how can the investigator tco brooks and the ra come up with different amounts looking at the same exact document how can that be because she did not believe she was conducting a business she kept neither receipts nor records of her ebay sales activity and respondent has not properly allowed the deductions to which she is entitled a paypal records incomplete with respect to petitioner’s first observation it is not apparent to the court how records of additional ebay sales paid for by methods other than through paypal would help petitioner’s case in view of respondent’s allegations of unreported ebay income petitioner did state that additional ebay records might reflect the many many auctions that were never sold petitioner however later testified that sometimes when she could not sell items or could not sell them for the price she wanted she would have real garage sales that coworkers and managers would attend b differing bank_deposits analyses the second observation of petitioner can be easily explained the investigator tco brooks and the ra despite petitioner’s impression were not looking at the same exact document the criminal investigators would have prepared a case in which the bank_deposits method of proof was supported by evidence sufficient to establish a criminal violation beyond a reasonable doubt internal_revenue_manual pt prosecution standards date under this standard any ambiguity about a deposit transfer or other item would be resolved in petitioner’s favor no such standard is required for civil examinations or for litigation in this court where taxpayers ordinarily bear the burden_of_proof by a preponderance_of_the_evidence see rule a welch v helvering supra pincite at each step of the administrative process in petitioner’s case new information became available the tco did not have complete ebay paypal information when she prepared her bda the appeals officer received additional information that she used in preparing her bda the ra who assisted respondent’s counsel in trial preparation obtained under subpoena extensive records from ebay paypal for use in her bda and specific items computation the application of new information would naturally result in a different bank_deposits calculation c petitioner not in business as to her third observation petitioner’s subjective belief that she was not engaged in a business does not relieve her of the responsibility to report gains from property sales see sec_61 sec_1_61-6 income_tax regs in order to determine whether she had gains from property sales petitioner would have had to keep track of her cost or other basis in the property sold and the amount_realized upon sale sec_1001 sec_1012 sec_1014 sec_1015 petitioner argues that she was just taking things in her home and her garage and selling them online she characterized it as an on-line garage sale petitioner explained that she liked to shop for and buy designer clothes some of which were sitting in her closet she testified that while the clothes were used most of them some are new so she would put them on ebay she might sell a dollar_figure pair of shoes for dollar_figure but that was better than having them sitting in her closet wasting space she testified petitioner testified that she did not understand why respondent so persistently asked for proof of her costs and expenses she testified that she purchased personal items and never kept a receipt that would be ridiculous unheard of unless there was some really bizarre reason why i kept a receipt there were no receipts according to petitioner to address respondent’s claim that she was operating a business petitioner said she put together two charts based on her bank statements and paypal records showing her business_expenses i didn’t have receipts i sold wedding gifts i had gift cards i said well i didn’t pay anything of sic these gift cards from my wedding so i guess i just take all of that as a loss they said no the basis is the gift card on the other hand petitioner admitted that she occasionally purchased items for sale in the ordinary course of her ebay sales activity that would still have tags on them when she was reminded that most of the items she sold were advertised as new petitioner responded i always advertise as new only because you can get a better price for that and she added so basically when you’re asking these questions about why things are new i document them as new if it appears new is that wrong petitioner explained that she sold clothing and shoes of various sizes because she contracted plantar fasciitis and was unable to keep up her exercise routine lack of exercise caused her dress size to increase according to petitioner and the use of orthotics caused her shoe size to increase iii petitioner’s bases in items and expenses petitioner’s documentary_evidence consisted of a disorganized hodgepodge of ebay records for one screen name some paypal records of purchases for and some of which cannot be identified as connected with petitioner computer printouts of what purport to be paypal payments to various payees paypal records of refunds and reversals most of which cannot be identified as connected with petitioner various checks summaries and statements without explanatory information and records of apparent paypal sales most of which cannot be identified as connected with petitioner petitioner maintained a paypal debit card account throughout the entire year and until date included in the documents produced by ebay paypal under subpoena was a paypal debit card log for the period date through date and a paypal debit card log for date the ra analyzed the paypal expenditure records for and including the ebay paypal payment records and the paypal debit card logs and separated the items into categories for each year the first page of the analysis is a summary of expenditures the second page attempts to identify and categorize the expenditures as business usps potentially business personal and likely personal items such as ebay fees or bubble wrap were placed in the business category and allowed as business_expenses the usps items are post office expenditures that could not be matched with the sale of any specific item the usps expenditure could be a business or personal_expense the items in the potentially business personal category contain items similar to those that petitioner sold like clothes and cosmetics there were however too many individual sales and purchases to attempt to tie them together without petitioner’s help the ra did attempt to tie items together where there were a lot of the same brand or similar items that i could see but she was unsuccessful the likely personal category contains items that appear wholly personal like expenditures_for blockbuster videos restaurants and newspapers the ra testified that whatever expense items petitioner supplied to her were taken into consideration in the revised tax numbers petitioner asked the ra why she didn’t take into consideration the expense of a digital camera the ra stated that she did not see a receipt for one petitioner asked if she saw evidence of the purchase in the ebay records the ra denied identifying such an item in the ebay records petitioner asked the ra why she did not allow the postage and shipping amounts that petitioner listed on summary of expenses she presented to ra and respondent’s counsel the ra testified that she did not see documents totaling those amounts where a taxpayer has established that he has incurred an expense failure to prove the exact amount of the otherwise deductible item may not always be fatal generally unless precluded by sec_274 we may estimate the amount of such an expense and allow the deduction to that extent see 255_f2d_128 10th cir affg 27_tc_413 39_f2d_540 2d cir in order for the court to estimate the amount of an expense however we must have some basis upon which an estimate may be made 85_tc_731 without such a basis an allowance would amount to unguided largesse 245_f2d_559 5th cir petitioner has not produced any coherent evidence from which the court can determine the bases for the hundreds of items she sold in and or the expenses she may have paid in the pursuit of her ebay sales activity beyond those respondent already allowed iv accuracy-related_penalties sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate higbee v commissioner supra pincite respondent determined that for both and petitioner underpaid a portion of her income taxes due to negligence or intentional_disregard_of_rules_and_regulations sec_6662 and b imposes a penalty equal to percent of the portion of the underpayment attributable to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard see sec_6662 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the accuracy-related_penalties will apply unless petitioner demonstrates that there was reasonable_cause for the underpayment and that she acted in good_faith with respect to the underpayment see sec_6664 sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer petitioner’s attitude toward the preparation of her tax returns appeared to be cavalier during his examination of petitioner respondent’s counsel asked her if she noticed that line of her income_tax returns provides for reporting other income and refers the taxpayer to page of the instruction booklet petitioner testified that she had prepared 1040s since she was and that she would never look at the instructions petitioner is a revenue_officer with the irs with this background she has a wider range of knowledge of tax matters than do members of the general_public see kendrix v commissioner tcmemo_2006_9 petitioner is or certainly should be familiar with the recordkeeping requirements of sec_6001 and she had access to a wide range of tax resources relating to the reporting of income and deductions the court might not expect for a taxpayer to keep records for a few small items sold on ebay in view however of the large number of transactions in and in which petitioner engaged she should have realized that her activity might be subject_to question accordingly respondent’s determination is sustained we have considered the other arguments of the parties and they are either without merit or not necessary in view of our resolution of the issues in this case to reflect the foregoing decision will be entered under rule
